Citation Nr: 0633723	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  94-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969, including a period in the Republic of 
Vietnam.

This claim is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in March 2001, September 
2003, March 2005, and February 2006 for further development 
and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's currently-diagnosed migraine headache 
disorder is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

3.  Medical-judgment evidence and the veteran's own pre-
induction statements indicate that he experienced frequent 
and bad headaches prior to his entrance into military 
service.

4.  Service medical records do not show complaints of, 
treatment for, or a diagnosis related to headaches.

5.  The evidence is negative for a headache disorder for many 
years after service separation.

6.  The clear and unmistakable weight of the evidence 
indicates that the veteran's pre-existing headaches did not 
undergo a permanent increase in severity during his period of 
military service.

7.  There is no medical nexus between military service and 
the veteran's current headaches disorder, diagnosed as 
migraine headaches.


CONCLUSIONS OF LAW

1.  A disability manifested by headaches was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred or aggravated in service, including as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Headaches clearly and unmistakably pre-existed service 
and were not aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006).  

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

However, the Veterans Claims Court has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

At this juncture, the Board notes that although the veteran 
served during a time of war, he does not allege that his 
headaches were a result of combat, and, therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy, is not for 
application. 

Claim Based on Agent Orange Exposure

The veteran initially claimed that, among other things, his 
headaches, now diagnosed as migraine headaches, were due to 
exposure to Agent Orange during his military service in 
Vietnam.  Because the veteran had qualifying service in 
Vietnam, exposure to Agent Orange is presumed.  However, a 
disability manifested by headaches, to include migraine 
headaches, is not on the list of presumptive diseases 
associated with Agent Orange exposure.  As such, the 
veteran's claims for presumptive service connection on the 
basis of Agent Orange exposure must necessarily be denied.

Claim Based on Direct Service Connection

The Board has also considered the veteran's claim on a direct 
service-connection basis but finds that the competent 
evidence does not support his claim.  As an initial matter, 
the active service medical records are negative for 
complaints of, treatment for, or a diagnosis related to 
headaches.  At the time of service separation, his 
neurological examination was normal.  This suggests that 
there was no chronic headache disorder during the veteran's 
period of active duty.

Next, the Board points out that it was many years before the 
veteran reported symptoms associated with headaches.  
Specifically, in October 1983 (14 years after military 
discharge), a private physician noted a past medical history 
of headaches.  In December 1983, he sought VA treatment for a 
three-month history of dizziness with generalized tremors, 
including insomnia, headaches, and blurred vision, among 
other things, associated with the death of a friend.  He was 
diagnosed with anxiety and panic potentiality.  A December 
1983 Agent Orange Registry examination noted complaints of, 
among other things, migraine headaches (cephaleas) and 
tightness in the occipital region, but there was no diagnosis 
made with respect to headaches.  

The Board places significant probative value on the, at a 
minimum, nearly 14-year gap between discharge from military 
service and the first reported medical history of headaches 
and finds that the post-service symptomatology is too remote 
in time to support a finding of direct in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1969 
and the first mention of headaches in the early 1980s.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

Finally, there is no competent evidence establishing a 
medical nexus between the veteran's headaches and military 
service.  For those reasons, the claim on a direct basis is 
denied.

Claim Based on Aggravation

In the alternative, the veteran contends that his headaches 
were aggravated by military service.  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2006).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are associated with the claims file.  
However, at the time of induction to military service, the 
veteran checked "yes" to the question of whether he had 
ever had "frequent or bad headaches" on a Report of Medical 
History.  The examining physician remarked that the veteran 
had occasional headaches relieved by Alka Seltzer.  The pre-
induction neurologic examination was normal.

The veteran's acknowledgement is the only indication that he 
experienced pre-service headaches.  There is no evidence 
demonstrating an actual diagnosis or treatment for migraine 
headaches prior to service.  Nonetheless, even finding that 
the presumption of soundness attached at the time of 
induction, the medical-judgment evidence provides clear and 
unmistakable evidence that he experienced headaches, now 
diagnosed as migraine headaches, prior to active duty.

The Board notes that the Veterans Claims Court has held that 
post-service medical judgment alone may be used to rebut the 
presumption of soundness as long as the evidence is clear and 
unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 
(2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); 
but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) 
(medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
post-service medical evidence indicates that the veteran's 
headache disorder existed prior to his military service.

Specifically, the veteran has undergone two full VA 
examinations plus the issue has been remanded four times in 
order to obtain medical opinions on the issue of whether he 
had a pre-existing headache disorder and whether the 
condition was aggravated by military service.  In a December 
2002 VA examination, the examiner noted that he had reviewed 
the claims file and referenced the pre-induction examination 
where the veteran complained of frequent headaches prior to 
entering active duty.  Similarly, in the April 2004 VA 
examination, the examiner noted that a pre-induction 
examination "described headaches occasionally."  After a 
physical examination, the diagnosis was "chronic recurring 
headaches, preexisting prior to active military service . . . 
."  

In a May 2005 VA opinion, the same physician remarked that 
the veteran's headache description more likely than not 
fulfilled the diagnostic criteria of migraine.  In the most 
recent March 2006 opinion, the VA physician who had 
previously examined the veteran noted that the service 
medical records showed that the veteran acknowledged a 
history of headaches.

On each occasion that the VA physician was asked to examine 
the veteran or render an opinion, he concluded that the 
veteran's headaches pre-existed military service.  In 
addition, no competent professional, nor the veteran himself, 
has rebutted the VA physician's medical determination as to a 
pre-existing headache disorder.  As such, after weighing the 
evidence, the Board finds that there is clear and 
unmistakable evidence that the veteran experienced headaches 
prior to his entrance onto active duty and the first step of 
the presumption of soundness is rebutted.  



Presumption of Aggravation

Having found that the veteran's headaches pre-existed 
military service by clear and unmistakable evidence, the 
Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease; however, intermittent flare-ups 
of a pre-existing disorder are insufficient to be considered 
an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing headaches when he 
served on military duty, and 2) if an increase is shown, was 
it due to the natural progression of the disease.  Based on 
the evidence below, the Board finds that the veteran's 
disorder did not undergo a permanent increase during military 
service.

First, as noted above, active service medical records do not 
show complaints of, treatment for, or a diagnosis of 
headaches.  Moreover, at the time of service separation, the 
veteran answered "no" to the question of whether he had 
frequent or severe headaches.  In addition, the service 
separation examination reflected a normal neurologic 
evaluation.  This evidence is clear and unmistakable that the 
veteran had no increase of his pre-existing headaches while 
on active duty.

Next, and significantly, the nearly 14-years between military 
discharge and first reported post-service symptoms associated 
with headaches weighs strongly against a finding of a 
permanent increase in the veteran's pre-service headache 
disorder while he was on active duty.  

The Board finds the multi-year gap between service separation 
and post-service symptomatology, without competent 
intervening evidence of complaints or treatment for migraine 
headaches, an indication that there was no in-service 
increase in the veteran's pre-service headaches.  

The Board also places significant probative value on the 
multiple VA examinations and opinions undertaken specifically 
to address the issue of aggravation.  The same physician has 
conducted an examination and a complete review of the claims 
file on two occasions and rendered an opinion, in addition to 
reviewing the claims file with an opinion only (no 
examination) on another two occasions.  

The VA physician reviewing the claims file has consistently 
determined that the veteran's headache disorder pre-existed 
service and was not aggravated by active duty.  In the 
December 2002 VA examination, he noted that the veteran 
"complained of frequent headaches prior to entering active 
duty, and on separation exam the headaches were not 
claimed."  He reported that the veteran's headaches started 
after suffering from his nerves around 1980.  The final 
diagnosis was headaches, migraine type, precipitated by 
tension, stress and muscle contraction in the neck.

In April 2004, the VA examiner diagnosed "chronic recurring 
headaches, preexisting prior to active military service, 
exacerbated around 1980 as described in history given by 
veteran, tensional migraine in origin with associated muscle 
contraction in the cervical region."  In a May 2005 opinion, 
he reflected:

1.  The headache description given by 
veteran, more likely than not fulfills 
the diagnostic criteria of migraine.

2.  It is clear and unmistakable that 
migraine headaches, with the medical 
evidence available and furtherly 
reviewed, was not aggravated during 
service (see C&P neurological evaluation 
April 07, 2004 and December 27, 2002).

In the most recent March 2006 VA opinion, the physician 
stressed that he had examined the veteran on two occasions 
and offered a previous opinion regarding aggravation.  He 
strongly reiterated that the veteran's symptoms and history 
correspond to a diagnosis of migraine and that it was "clear 
and unmistakable that migraine WAS NOT AGGRAVATED DURING 
SERVICE."

A reasonable reading of the VA physician's multiple medical 
opinions is that the veteran has a current diagnosis of 
migraine headaches which pre-existed service but were not 
aggravated by military service.  

In sum, the evidence shows that the veteran reported a pre-
service history of frequent and bad headaches but had no 
complaints of headaches while on active duty.  Moreover, he 
did not experience episodes of headaches for years after 
military discharge.  Further, multiple medical opinions 
specifically addressing the issue of aggravation determined 
that the evidence did not show a permanent increase in the 
veteran's disorder due to military service.  Cumulatively, 
there is clear and unmistakable evidence that there had been 
no aggravation during service.

The Board has also considered the veteran's own assertions 
that his headache disorder worsened during military service.  
His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no permanent 
increase in severity during service and no indications of 
worsening symptoms.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2002, March 2004, and February 2006.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in November 2005 and July 2006.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The notice letters provided to the veteran generally informed 
him of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, specific VA medical opinions pertinent to the 
issue on appeal were obtained in December 2002, April 2004, 
May 2005, and February 2006.  The available medical evidence 
is sufficient for an adequate determination.  

The Board notes that the March 2005 and February 2006 remands 
directed the RO to schedule the veteran for an examination, 
which was not conducted.  The Board is also aware that the 
Board is obligated by law to ensure that the RO complies with 
its directives and compliance is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Board finds that the VA physician who provided 
the medical opinions in May 2005 and March 2006, in response 
to the Board's remands, had examined the veteran on two 
previous occasions, which substantially complies with the 
Board's requests for an examination.  Therefore, a remand for 
that physician to conduct yet a third examination of the 
veteran would unnecessarily delay resolution of this case.

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary.




ORDER

The claim for entitlement to service connection for a 
disability manifested by headaches, to include as due to 
Agent Orange exposure, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


